230 F.2d 839
DISTRICT OF COLUMBIA, Petitioner,v.Joseph F. CASTIELLO and William T. Hannan, Executors and Trustees, Respondents.
No. 12941.
United States Court of Appeals District of Columbia Circuit.
Argued February 28, 1956.
Decided March 15, 1956.

Mr. George F. Donnella, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, and George C. Updegraff, Asst. Corp. Counsel, were on the brief, for petitioner.
Mr. Joseph F. Castiello, Washington, D. C., respondent pro se, with whom Mr. William T. Hannan, Washington, D. C., respondent pro se, was on the brief, for respondents.
Before EDGERTON, Chief Judge, and FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
The will of Ada Harris Maley left property to trustees, the income and finally the principal of which was to be distributed to such worthy "charity or charities in the District of Columbia as [the trustees] may select in their own discretion." The District of Columbia Tax Court, construing this language, decided that "It is the duty of the trustees to see that the income or corpus is not used for any purpose other than the promotion or carrying on of some worthy charity in the District. The payment of income by the trustees to a charity which is carried on in whole or in part without the District of Columbia would be pro tanto a perversion of the trust." We think this construction is not erroneous. From this construction it follows that, as the Tax Court held, the property is "transferred * * * exclusively for charitable, educational, or religious purposes within the District of Columbia" and is therefore exempt from inheritance tax under D.C. Code 1951, § 47-1601(e), 50 Stat. 684, as amended 60 Stat. 303.


2
Affirmed.